Citation Nr: 1219494	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  12-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) (previously claimed as a nervous disorder).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from July 1942 to January 1946.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of their mental illness).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to service connection for a bilateral foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Entitlement to service connection for a nervous disorder was denied by the RO in an October 1984 rating decision; the Veteran was notified in writing of the decision, but he did not complete an appeal for this issue within the applicable time limit. 

2.  Evidence pertaining to the Veteran's nervous disorder received since the October 1984 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1984 rating decision that denied entitlement to service connection for a nervous disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  Evidence received since the October 1984 rating decision is new and material, and the Veteran's claim for service connection for an acquired psychiatric disorder (previously claimed as a nervous disorder) is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist
	
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.





	(CONTINUED ON NEXT PAGE)


II.  Whether New and Material Evidence Has Been Received to Reopen a Claim for Entitlement to Service Connection for an Acquired Psychiatric Disorder (Previously Claimed as a Nervous Disorder)

Notwithstanding determinations by the RO that new and material evidence has been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (2011).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The record, with respect to this claim, reflects that a claim for service connection for a nervous disorder was last denied in a rating decision of October 1984.  The 
Veteran did not complete a timely appeal and subsequently, the October 1984 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted. 

In this instance, since the October 1984 rating decision denied the claim on the basis that there was no evidence of record indicating the Veteran had a nervous disorder, the Board finds that new and material evidence would consist of evidence of an acquired psychiatric disorder. 

Evidence received since the October 1984 rating decision consists of numerous records and documents.  Among other things, the Veteran's brother submitted a statement in May 2010 detailing the Veteran's mental state since discharge from the service, including symptoms of nervousness, anxiety, and panic attacks.  Additionally, the Veteran submitted medical evidence indicating varying psychiatric diagnoses, including anxiety and depression.  See Dr. J.B., Problem List, August 2010.

The Board must presume the credibility of all new and material evidence, including lay statements.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If credible, the aforementioned statements would tend to show that the Veteran has experienced psychiatric symptoms since discharge from service. 

As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a nervous disorder.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD (previously claimed as a nervous disorder); to this extent, the appeal is granted.


REMAND

The claim of entitlement to service connection for an acquired psychiatric disorder has been reopened.

As provided for by the VCAA, VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records.  

Additionally, post-service treatment records indicate varying psychological diagnoses, such as anxiety disorder, depression, and PTSD.  As the record contains numerous diagnoses of various mental conditions and an opinion has not yet been obtained regarding whether those diagnoses are as likely as not related to the Veteran's active service, the Board finds that a remand for an additional examination is necessary.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran is also seeking entitlement to service connection for a bilateral foot disorder.  The VA's duty to assist includes a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board finds the duty to assist has not been met.  To date, the Veteran has not been afforded a VA examination for his feet.  A fellow service member submitted a statement indicating that during service the Veteran sustained injury to his feet when a five-inch projectile, weighing more than fifty-five pounds fell on his feet.  See February 2010 statement from K.C.  The VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds a remand is necessary to afford the Veteran a VA examination for his bilateral feet.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After securing the proper authorizations where necessary, obtain any VA and private treatment records not currently of record.  

All attempts to secure this evidence must be documented in the claims file.  If the records are not obtainable, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After any additional records have been received, obtain an addendum opinion to the November 2010 VA examination.  If deemed necessary, afford the Veteran a VA psychiatric examination.  The claims file should be reviewed by the examiner and the examination report should note that the claims file was reviewed, including service treatment and personnel records. 

For each psychiatric disorder noted in the claims file (anxiety disorder, depression and PTSD), the examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the psychiatric disorder is causally or etiologically related to service.

The examiner should reconcile the March 2010 statement from Dr. K. that the Veteran has PTSD with the findings from the November 2010 VA examination.   

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his psychiatric disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

3.  Afford the Veteran a VA examination for a bilateral foot disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

All current foot disorders should be diagnosed.  After the claims file is reviewed, for each diagnosed foot disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the foot disorder is causally or etiologically related to service, to include the reported foot injury sustained during service.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his foot disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case. 

5.  After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


